PER CURIAM.
The Wackenhut Corporation and Scott, Wetzel & Associates raise several issues on appeal of a final order of a judge of compensation claims (JCC). We find that only one has merit. The JCC erred in including the employer’s contribution for uniforms in calculating the average weekly wage (AWW). See Rudd Sod Co. v. Reeves, 595 So.2d 254 (Fla. 1st DCA 1992). The case is, therefore, reversed and remanded for recalculation of the AWW. In all other respects, the order is affirmed.
ERVIN, JOANOS and WOLF, JJ., concur.